Appeal by defendant from a judgment of the County Court, Hassau County, rendered March 5, 1971, convicting him of attempted assault in the second degree, upon a plea of guilty, and sentencing him to a maximum prison term of three years. Judgment modified, in the interests of justice, by changing the sentence to a period of probation of five years (Penal Law, § 65.00, subd. 3, par. [a]), under the conditions set forth in the following provisions of section 65.10 (subd. 2, pars, [a], [b], [e], [e]; subd. 3) of the Penal Law. The Probation Department in Hassau County is directed to effectuate the probation hereby ordered. As so modified, judgment affirmed. In our opinion the sentence is excessive to the extent indicated herein. Rabin, P. J., Latham, Shapiro, Gulotta and Brennan, JJ., concur.